Citation Nr: 0933776	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) as due to 
personal assault in service.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel



INTRODUCTION

The Veteran had active military service from January 1974 to 
March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The matter was remanded by the 
Board in December 2007.  


FINDINGS OF FACT

1.  There is no corroboration or verification of the 
occurrence of the Veteran's claimed stressors. 

2.  The Veteran's mood disorder and/or major depression is 
not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD) as 
due to personal assault in service, have not been met.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
June and August of 2006, prior to the initial AOJ decision on 
his claim.  Additional notice was provided to the Veteran in 
June 2008.  The Board finds that the notices provided fully 
comply with VA's duty to notify as to content, but not timing 
in that the special notice provisions of 38 C.F.R. § 3.304(f) 
were not complied with until June 2008.  However, the Board 
finds that any deficiency as to timing has been cured by 
appropriate notice in June 2008 and subsequent adjudication 
in April 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (defects in timing of notice may be cured by 
affording the Veteran appropriate notice and subsequent 
adjudication).      

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, all efforts have been 
made to obtain relevant, identified and available evidence, 
and the Veteran was examined for VA purposes in connection 
with this matter.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curium order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

The Veteran alleges that he has PTSD as a result of military 
sexual trauma.  In a statement submitted in September 2008, 
the Veteran alleged that he was asked for sexual favors by 
the Commander and First Sergeant of his unit on several 
occasions.  He also stated that, while assigned to the unit's 
orderly room, he was asked and told that, if he would permit 
others to perform oral sex on him, he would and could be 
given what was needed to get promoted to the next rank (E-6).  
He said he was also asked to show the "print" of his penis 
on several occasions and was even touched the first time to 
show what was meant by "show the print."  The time frame 
reported for these alleged stressful events was between 
October 1983 and January 1984.  The Veteran states that, at 
that time, he was assigned to the 416 Security Police 
Squadron Headquarters at Griffis Air Force Base in Rome, New 
York.

Thus, the Veteran's claim for service connection for PTSD is 
based on in-service personal assault, and the provisions of 
38 C.F.R. § 3.304(f)(3) apply to his claim.  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the account of the stressor incident.  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually-transmitted diseases; 
and statements from family members, roommates, fellow 
servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3). 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, and allowing the opportunity to 
furnish this type of evidence or advise the VA of potential 
sources of such evidence.  The VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

The Veteran has been diagnosed with PTSD based on a history 
of personal assault in service.  The claims file contains 
medical evidence linking the diagnosis of PTSD to the alleged 
sexual harassment that occurred during the Veteran's military 
service. (See VA treatment records and February 2009 VA 
examination report addendum.)  Thus, the issue before the 
Board is whether there is competent evidence of record 
corroborating the Veteran's allegations that he was sexually 
harassed in service, an element necessary to establish 
entitlement to service connection for PTSD in this case. 

As the Veteran's claimed stressors are not related to combat, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In this case, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. at 395-96; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The Board is unable to accept the diagnosis of PTSD as based 
upon a confirmed stressor because the record does not contain 
independent evidence that verifies the Veteran's account of 
his in-service stressors.  His service records do not 
corroborate that he was sexually harassed in service nor has 
he submitted any other evidence that would tend to 
corroborate his statements.  Rather the Veteran asks the 
Board to "presume" he was exposed to these traumatic events 
unless VA can affirmatively establish otherwise.  

Initially the Board notes that the law does not provide for a 
presumption of the incurrence of an in-service personal 
assault.  Rather the law places the ultimate burden of proof 
on the Veteran to support his claim with the appropriate 
evidence, of which this Veteran was advised.  VA is only 
obligated to assist the Veteran in developing his claim.  See 
38 C.F.R. § 3.159.  Thus the Board cannot presume that the 
Veteran was exposed to an in-service personal assault and 
must look at the evidence to determine whether the criteria 
set forth in the law have been met.  For the following 
reasons, the Board finds that it does not.

There is no indication in the service personnel records that 
the Veteran reported the alleged harassment, nor does he 
claim that he did.  Moreover, there is no evidence of a 
change in behavior, request for transfer, or other such 
evidence that would indicate the occurrence of a personal 
assault.  The Veteran's final Performance Report for the year 
ended February 1984 (which would include the period of the 
alleged sexual harassment) is not meaningfully different from 
prior evaluations.  The record shows that since the Veteran 
became a staff sergeant in 1979, his overall numeric 
evaluations ranged from 7/9 to 8/9.  As early as 1980, prior 
to any alleged assault, the Veteran was described in an 
evaluation as exhibiting apathy toward the units mission, and 
required an inordinate amount of counseling.  In 1984, after 
the alleged assaults, he was described as exhibiting a lack 
of judgment in his supervisory role.  Thus, any problems 
noted on the last report do not appear to be out of character 
for the Veteran.  

The Board notes that the Veteran's VA treatment records show 
he reported that he decided to seek discharge rather than 
stay in the service after the alleged sexual harassment 
occurred.  There is nothing that corroborates this.  The 
record simply shows he had completed an extended enlistment.  
In addition, there is no medical evidence that he sought any 
type of treatment after the alleged harassment.  Thus, the 
service records fail to corroborate or verify the occurrence 
of the Veteran's alleged in-service personal assault, and as 
they fail to contain anything to which a medical professional 
could point as an indication a personal assault occurred, 
referral to an appropriate medical or mental health 
professional for an opinion on that question is not 
necessary.  

Thus, the evidence fails to establish the occurrence of the 
alleged in-service personal assault (i.e., sexual harassment) 
of the Veteran.  Therefore, the preponderance of the evidence 
is against the Veteran's claim.  The Veteran's testimony 
alone is not sufficient to establish the occurrence of the 
claimed harassment but must be corroborated by credible 
supporting evidence, which has not been received.  The 
service department records do not support the Veteran's claim 
and efforts to obtain alternative corroborating evidence has 
been unsuccessful.  Although the Veteran has a diagnosis of 
PTSD related to military sexual trauma, all of the diagnoses 
shown in the medical evidence are solely based upon the 
Veteran's self-given account of the alleged assault without 
the benefit of corroborating evidence that the claimed in-
service stressors occurred.  Accordingly, the criteria to 
establish service connection for PTSD in this case are not 
met.  

Finally, the Board notes that, although the Veteran was given 
a diagnosis of mood disorder at the December 2008 VA 
examination (which is seen as major depression in the VA 
treatment records), the VA examiner clearly linked this to 
the diagnosed PTSD.  As service connection for PTSD has not 
been established, service connection for the Veteran's mood 
disorder is not warranted.  The Board notes that there was 
some treatment in service in 1980 and 1981, but no diagnosis 
was rendered and nothing was found at the time of the 
Veteran's separation from service.  Thus, a diagnosis of a 
mood disorder or major depression is not seen until September 
2005, 21 years after the Veteran's separation from service.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Nor does the current medical 
evidence relate the Veteran's mood disorder and/or major 
depression to the Veteran's military service, except for the 
fact that it is related to the Veteran's PTSD that was found 
by the medical professionals to be due to military sexual 
trauma reported by the Veteran.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
finding that service connection for the Veteran's recently 
diagnosed mood disorder and/or major depression is warranted.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disorder, to include 
PTSD as due to in-service personal assault.  The 
preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) as due to 
sexual assault in service, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


